CONFESSION OF ERROR
PER CURIAM.
L.L., a juvenile, appeals an adjudication of delinquency and an order of disposition. We reverse.
L.L. was charged with burglary and theft by petition for delinquency. He contends that the trial court should have granted his motion for judgment of acquittal because the state failed to prove a pri-ma facie case. The state concedes that it failed to prove that L.L. entered or remained inside or on the curtilage of the victim’s home or that he stole any items therein. Ray v. State, 522 So.2d 963 (Fla.3d DCA), cert. denied, 531 So.2d 168 (Fla.1988). The record supports this concession. Accordingly, we reverse the order adjudicating L.L. delinquent and the order of disposition.
Reversed.